DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to RCE received on 07/25/2022.
Applicant has added new claim 23.
Claims 1 – 12 and 14 - 23 are presented for examination.
PTO-892 with correct reference number FR2992046 was mailed with interview summary on 07/28/2022.
Examiner has made the correction to the reference number FR2992046 in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 23, specification and drawings in the application fails to disclose the limitation that “the receptacle being configured to generate a clamping force in an inward direction towards the interior receiving area such that the clamping force acts on an exterior of the magnet to clampingly hold the magnet in the interior receiving area”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 10 and 14 - 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over THIERRY (FR2992046).

As to claim 1, THIERRY discloses  a fluid valve including a holder (70) for a magnet (66) of a magnet sensitive regulating valve position detection device (68) of a regulating valve (2), the regulating valve position detection device (68) having a shaft (4) turnably movable supported in a housing (2) of the regulating valve position detection device (68), the shaft (4) defining a turning axis oriented parallel to a turning spring (110, 42) supporting itself at the housing (2), and having a lever arm (58, 58’) being turnably fixed with the shaft (4), the lever arm (58, 58’) being coupled to the regulating valve (2) in such a way that a regulating valve stroke movement by the lever arm (58, 58’) is transferable into a shaft rotation movement, the holder (70) comprising: a receptacle (72, 74) configured to hold the magnet (66) within the receptacle (72, 74); a fixing section (22) connected to the receptacle (21) and configured to turnably fix the holder (70) at the shaft (4); and a support connected (112) to the receptacle (21) and the fixing section (22), the support (112) configured to latchingly support the rotational spring (110, 42) to generate a rotational spring force on the shaft rotation movement (Fig. 1 – 3, 8, 9).

    PNG
    media_image1.png
    893
    773
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    461
    757
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    602
    594
    media_image3.png
    Greyscale

THIERRY fails to explicitly disclose that the receptacle configured to clampingly hold the magnet.  However, THIERRY discloses that the receptacle (72, 74) configured to hold the magnet (66).  Therefore, it would have been a matter of choice to clampingly hold the magnet which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed clampingly holding the magnet was significant. (Please Note MPEP 2144 IV. B).
As to claim 2, THIERRY discloses that the magnet (66) and the receptacle (72, 74) are formed so as to be complementary shaped to another (Fig. 1 and 2).
As to claim 3, THIERRY discloses that the receptacle (72, 74) is configured to receive the magnet (66) and the magnet (66) is fittingly held in an interior of the receptacle (72, 74) (Fig. 1 and 2).
As to claim 4, THIERRY discloses that the magnet (66) is over dimensioned with respect to the receptacle (72, 74).  THIERRY fails to disclose that a press fit between magnet and receptacle is employed. However, it is well known in the art to use any known mating configuration, for example, mounting, a snap-fit, a press fit, an interference-fit, or the like. Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of THIERRY to use any known mating configuration, for example, mounting, latching, a snap-fit, a press fit, an interference-fit, or the like would discourage separation of elements during use.

As to claim 5, THIERRY discloses that the magnet (66) is held in the receptacle (72, 74) such that the turning axis extends centrally through the magnet and/or the magnet is aligned in a direction of the turning axis (A) at a distance to the turning axis, and wherein the magnet (66) is dimensioned such that the magnet protrudes a cross-section dimension of the shaft (4).
As to claim 6, THIERRY discloses that the magnet (66) is receivable and removably held in the receptacle (72, 74).  THIERRY fails to disclose the magnet is held in the holding fixture by a latching; the magnet includes at least one latch and the holding fixture includes at least one latch corresponding to the latch of the magnet to latchingly fix the magnet in the holding fixture.  However, it is well known in the art to use any known mating configuration, for example, mounting, latching, a snap-fit, a press fit, an interference-fit, or the like. Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of THIERRY to use any known mating configuration, for example, mounting, latching, a snap-fit, a press fit, an interference-fit, or the like would discourage separation of elements during use.

As to claim 7, THIERRY discloses that fixing section (70) is formed by a circumferentiating ring flange extending at an angle relative to the turning axis (A), the fixing section (70) being shape-adapted (74) in relation to a shaft diameter of the shaft (4) (Fig. 2).  THIERRY fails to disclose that the fixing section is fixed to the shaft by a press fit.  However, it is well known in the art to use any known mating configuration, for example, mounting, latching, a snap-fit, a press fit, an interference-fit, or the like. Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of THIERRY to use any known mating configuration, for example, mounting, latching, a snap-fit, a press fit, an interference-fit, or the like would discourage separation of elements during use.
As to claim 8, THIERRY discloses that the holder (74) is connected to the shaft (5) by a fastener, the fastener torque-transferringly connecting the fixing section (70) to the shaft (4) (Fig. 2).
As to claim 9, THIERRY discloses that the support (50) being formed such that the support is encompassable by a hook- or knuckle-shaped end of the turning spring, wherein the support having a protrusion or a recess (46) on which the spring end (42) supports itself (Fig. 2 and 10).
As to claim 10, THIERRY discloses that the support (50) includes a guiding limb (22) circumferentiatingly extending in a direction of the turning axis (A) to support at least one region of the turning spring (42), wherein the guiding limb (22) is directly attached to the protrusion or the recess (46) (Fig.2 and 10).
As to claim 20, THIERRY discloses that the receptacle comprises first (72) and second (74) sections that are spaced apart and separated (note indentations separating first and second sections) from each other in a mirrored relationship, an interior receiving area formed therebetween configured to receive and hold the magnet (66); and each of the first (72) and second (74) sections comprises first and second sidewall sections connected together by an end-wall section, the first and second sidewall sections of the first section being opposite and spaced from the first (72) and second (74) sidewall sections of the second section (Note Fig. 2).
As to claim 21, THIERRY discloses that the first (70) and second (72) sections are U-shaped (Note Fig. 2).
As to claim 22, THIERRY discloses  a fluid valve including a holder (70) for a magnet (66) of a magnet sensitive regulating valve position detection device (68) of a regulating valve (2), the regulating valve position detection device (68) having a shaft (4) turnably movable supported in a housing (2) of the regulating valve position detection device (68), the shaft (4) defining a turning axis oriented parallel to a turning spring (110, 42) supporting itself at the housing (2), and having a lever arm (58, 58’) being turnably fixed with the shaft (4), the lever arm (58, 58’) being coupled to the regulating valve (2) in such a way that a regulating valve stroke movement by the lever arm (58, 58’) is transferable into a shaft rotation movement, the holder (70) comprising: a receptacle (72, 74) configured to hold the magnet (66) within the receptacle (72, 74); a fixing section (22) connected to the receptacle (72, 74) and configured to turnably fix the holder (70) at the shaft (4); the holder (70) being connected to the shaft and a support connected (112) to the receptacle (72, 74) and the fixing section (22), the support (112) configured to latchingly support the rotational spring (110, 42) to generate a rotational spring force on the shaft rotation movement (Fig. 1 - 3).  THIERRY fails to explicitly disclose that the fixing section includes a fastener, the holder being connected to the shaft by the fastener.  However, it is well known in the art to use any known fastening configuration, for example, mounting, a snap-fit, a press fit, an interference-fit, or the like. Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of THIERRY to use any known fastening configuration, for example, mounting, latching, a snap-fit, a press fit, an interference-fit, or the like would discourage separation of elements during use.
As to claim 14, THIERRY discloses a fluid valve including a housing (2); a shaft (4) being rotatably movably supported in the housing (2), the shaft (4) defining a turning axis (A); and a holder (70) that includes; a receptacle (72, 74) configured to hold a magnet (66) within the receptacle (72, 74); a fixing section (22) connected to the receptacle (72, 74) and configured to turnably fix the holder (70) at the shaft (4); and a support (112) connected to the receptacle (72, 74) and the fixing section (22), the support (112) configured to latchingly support a rotational spring (110, 42) to generate a rotational spring force on a shaft (4) rotation movement, wherein the rotational spring (110, 42) is oriented parallel to the turning axis (A) and is latchingly self-supported at the housing (2) and the holder (70) (Fig. 1).  THIERRY fails to explicitly disclose that the receptacle configured to clampingly hold the magnet.  However, THIERRY discloses that the receptacle (72, 74) configured to hold the magnet (66).  Therefore, it would have been a matter of choice to clampingly hold the magnet which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed clampingly holding the magnet was significant. (Please Note MPEP 2144 IV. B).
As to claim 15, THIERRY discloses a lever arm (58, 58’) turningly fixed to the shaft (4) and coupled to the regulating valve (2) such that a regulating valve stroke movement is transferable into the shaft rotation movement by the lever arm (58, 58’); and a magnet sensitive rotation angle sensor (68) aligned at the housing (2) and configured to sense the shaft rotation movement (4) (Fig. 1).
As to claim 16, THIERRY discloses that the magnet sensitive rotation angle sensor (68) is aligned to the magnet (66) such that the magnet sensitive rotation angle sensor (68) is configured to detect a change in a magnetic field based on the shaft rotation movement (4) (Fig. 1).
As to claim 17, THIERRY discloses that the holder (70) is configured to hold the magnet (66) such that: the turning axis (A) extends centrally through the magnet (66) and/or the magnet is dimensioned such that the magnet (66) protrudes a cross-section dimension of the shaft (4), and/or a middle axis of the magnet sensitive rotation angle sensor (68) and a middle axis of the magnet are coaxially oriented (Fig. 1).
As to claim 18, THIERRY discloses that  the rotational spring (110, 42) includes at least a hook- or knuckle-shaped end (42), the holder (70) and/or housing including at least one protrusion and/or one recess (46) formed therein, wherein the at least one hook- or knuckle-shaped rotational spring end (42) encompassing the at least one protrusion and/or recess (43) in the holder (70) and/or the housing to support the rotational spring (42) (Fig. 1 and 2).
As to claim 19, THIERRY discloses the regulating valve position detector (68) according to claim 14.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over THIERRY (FR2992046) in view in view of Becker et al. (7,847,446).
As to claim 11, THIERRY fails to disclose that the holder is plastic and is integrally formed being made by injection molding.  Becker et al. (hereinafter Becker) discloses that the holder (8) is plastic and is integrally formed being made by injection molding (Col. 1, lines 44 – 49 and Col. 3, lines 49 - 51). 

    PNG
    media_image4.png
    658
    572
    media_image4.png
    Greyscale

 Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of THIERRY in view of teachings of Becker such that the holder is plastic and is integrally formed being made by injection molding would reduce the size of the device.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over THIERRY (FR2992046) in view of Jantz et al. (9,528,623).
As to claim 12, THIERRY fails to disclose that the regulating valve is of a process plant.  Jantz et al. (hereinafter Jantz) discloses a positioning device for a process plant including a regulating valve (Note Abstract).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of THIERRY in view of the teachings of Jantz such that the regulating valve of Jantz in a pressure plant would ensure precise and desired position of the top from the valve housing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REENA AURORA/Primary Examiner, Art Unit 2858